        Case 7:20-cv-08542-PMH
Case 7-20-cv-08542-PMH          Document
                          Document       32 inFiled
                                   26 Filed    NYSD 07/30/21 Page 1 ofPage
                                                      on 07/15/2021    1   1 of 1




                                        Plaintiff's motion is granted in part and denied in part.

                                        In light of defendant's letter consenting to plaintiff's filing an
                                        amended complaint (Doc. 31), plaintiff's request is granted
                                        pursuant to Federal Rule of Civil Procedure 15(a)(2). Plaintiff
                                        shall file his Amended Complaint by 8/20/2021.

                                        With respect to Plaintiff's request for the production of
                                        certain video footage, the request is denied without
                                        prejudice as premature.

                                        The Clerk of Court is respectfully requested to mail a copy of
                                        this Order to plaintiff.

                                        SO ORDERED.


                                        _______________________
                                        Philip M. Halpern
                                        United States District Judge

                                        Dated: White Plains, New York
                                               July 30, 2021
